DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 8/19/2020 and 9/28/2020 has been considered as to the merits.

Claim Objections
Claim 20 objected to because of the following informalities:  it appears as if the word - - the - - should be inserted before the word “lever” in line 1 for consistency with other claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdella et al. (6,676,063).  With respect to claim 1, Abdella discloses a seat track mechanism comprising: a lower track (28); an upper track (36) that is slidable with respect to the lower track, a striker (92) that is received in the lower track; a lever (46) that is received in the upper track and is rotatable about a lever axis (unlabeled) with respect to the upper track; and a pawl (84) that is received in the upper track and is rotatable about a pawl axis (88) with respect to the lever wherein the pawl rotates about the pawl axis when the striker (92) engages the pawl.  With respect to claim 2, the lever is rotatable between a first position (see Figure 6) in which the upper track is not slidable with respect to the lower track; a second .

Allowable Subject Matter
Claims 3-6, 9-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schmale (7,918,507); Paisley et al. (5,899,532) and Heling (4,639,038).  Note the cam shaped elements and striker elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636